Exhibit ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States dollars) March 31, 2009 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars) March 31, December 31, 2009 2008 (Unaudited) ASSETS Current Cash and cash equivalents $ 41,024,414 $ 45,212,815 Receivables 763,468 592,443 Receivables - Ivanhoe Mines Ltd. 29,153 30,000 Prepaid expenses 464,386 268,518 Total current assets 42,281,421 46,103,776 Investments (Note 4) 1,292,008 1,329,568 Equipment (Note 5) 641,395 672,124 Total assets $ 44,214,824 $ 48,105,468 LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ 756,691 $ 942,238 Loans payable to Ivanhoe Mines Ltd. (Note 7) 316,970 326,183 Commitments (Note 13) Total liabilities 1,073,661 1,268,421 Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 8) 112,016,505 111,993,990 94,580,898 (December 31, 2008 - 94,560,898) issued and outstanding Additional paid-in capital 15,073,996 13,772,775 Accumulated other comprehensive income: Foreign currency cumulative translation adjustment (8,714,831 ) (7,410,930 ) Accumulated deficit during the exploration stage (75,234,507 ) (71,518,788 ) Total stockholders' equity 43,141,163 46,837,047 Total liabilities and stockholders' equity $ 44,214,824 $ 48,105,468 Nature of operations (Note 2) The accompanying notes are an integral part of these consolidated financial statements. 2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Expressed in United States dollars) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Inception (July 19,1995) March 31, 2009 EXPENSES Audit and accounting $ 23,084 $ 60,198 $ 628,619 Consulting fees (Note 8) 39,725 82,667 2,532,306 Depreciation (Note 5) 37,145 53,347 758,107 Write-down of equipment - - 123,816 Escrow shares compensation - - 1,790,959 Foreign exchange (gain) loss (14,908 ) 8,364 24,585 Legal (Note 8) 75,499 117,297 1,951,657 Loss on settlement of debt - - 5,252 Management fees (Notes 8 and 9) 1,075,289 62,027 7,639,444 Mineral property interests (Notes 6 and 8) 2,015,597 1,002,330 46,879,220 Office and administration (Note 8) 392,283 432,068 8,068,370 Regulatory and transfer agent fees 76,999 85,961 892,071 Stockholder communications and investor relations (Note 8) 173,047 151,481 4,440,707 Travel 43,639 109,465 1,278,243 Loss from operations (3,937,399 ) (2,165,205 ) (77,013,356 ) Interest income 221,680 676,182 4,477,975 Loss from equity investee (Note 4) - - (366,595 ) Fair value adjustment of asset backed commercial paper (Note 4) - (489,623 ) (2,332,531 ) Net loss $ (3,715,719 ) $ (1,978,646 ) $ (75,234,507 ) Comprehensive loss: Net loss $ (3,715,719 ) $ (1,978,646 ) $ (75,234,507 ) Foreign currency translation adjustment (1,303,901 ) (2,724,857 ) (8,714,831 ) Comprehensive loss $ (5,019,620 ) $ (4,703,503 ) $ (83,949,338 ) Basic and diluted loss per share $ (0.04 ) $ (0.02 ) Weighted average number of shares outstanding 94,570,231 93,989,279 The accompanying notes are an integral part of these consolidated financial statements. 3 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) (Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total Stockholders' Equity Balance, December 31, 2006 70,858,093 $ 47,294,292 $ 9,281,914 $ 1,532,753 $ (42,955,094 ) $ 15,153,865 Shares issued: Private placement 14,428,640 43,826,994 - - - 43,826,994 Mineral property interests 15,000 33,976 - - - 33,976 Exercise of warrants 7,542,408 20,392,043 - - - 20,392,043 Exercise of stock options 728,700 926,364 (322,880 ) - - 603,484 Share issue costs - (1,981,360 ) - - - (1,981,360 ) Stock-based compensation - - 1,732,839 - - 1,732,839 Foreign currency translation adjustment - - - 3,539,535 - 3,539,535 Net loss - (11,833,416 ) (11,833,416 ) Balance, December 31, 2007 93,572,841 110,492,309 10,691,873 5,072,288 (54,788,510 ) 71,467,960 Shares issued: Exercise of stock options 958,057 1,447,926 (591,456 ) - - 856,470 Mineral property interests 30,000 60,941 - - - 60,941 Share issue costs - (7,186 ) - - - (7,186 ) Stock-based compensation - - 3,672,358 - - 3,672,358 Foreign currency translation adjustment - - - (12,483,218 ) - (12,483,218 ) Net loss - (16,730,278 ) (16,730,278 ) Balance, December 31, 2008 94,560,898 111,993,990 13,772,775 -7,410,930 (71,518,788 ) 46,837,047 Shares issued: Mineral property interests 20,000 22,515 - - - 22,515 Stock-based compensation - - 1,301,221 - - 1,301,221 Foreign currency translation adjustment - - - (1,303,901 ) - (1,303,901 ) Net loss - (3,715,719 ) (3,715,719 ) Balance, March 31, 2009 94,580,898 $ 112,016,505 $ 15,073,996 $ (8,714,831 ) $ (75,234,507 ) $ 43,141,163 The accompanying notes are an integral part of these consolidated financial statements. 4 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Expressed in United States dollars) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Inception (July 19, 1995) to March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (3,715,719 ) $ (1,978,646 ) $ (75,234,507 ) Items not affecting cash: Depreciation 37,145 53,347 758,107 Stock-based compensation (Note 8) 1,301,221 49,868 14,774,420 Fair value adjustment of asset backed commercial paper (Note 4) - 489,623 2,332,531 Write-down of equipment - - 123,816 Escrow shares compensation - - 2,001,832 Loss on settlement of debt - - 5,252 Finder's fee and membership paid in stock - - 44,697 Mineral property interest paid in stock and warrants 22,515 20,066 4,052,698 Loss from equity investee (Note 4) - - 366,595 Changes in assets and liabilities: Receivables (222,865 ) (74,460 ) (865,816 ) Receivables - Ivanhoe Mines Ltd. - - (34,603 ) Prepaid expenses (241,490 ) 5,987 (526,338 ) Accounts payable and accrued liabilities (188,642 ) (80,210 ) 885,392 Net cash used in operating activities (3,007,835 ) (1,514,425 ) (51,315,924 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock - 521,817 109,711,684 Share issue costs - (7,186 ) (3,545,920 ) Loan payable to Ivanhoe Mines Ltd. - - 376,230 Net cash provided by financing activities - 514,631 106,541,994 CASH FLOWS FROM INVESTING ACTIVITIES Joint Venture - Ivanhoe Mines Ltd. - - (366,595 ) Purchase of asset backed commercial paper(Note 4) - - (4,031,122 ) Acquisition of equipment (29,790 ) (93,639 ) (1,572,568 ) Net cash used in investing activities (29,790 ) (93,639 ) (5,970,285 ) Effect of foreign currency translation on cash and cash equivalents (1,150,776 ) (2,572,816 ) (8,231,371 ) Change in cash and cash equivalents during the period (4,188,401 ) (3,666,249 ) 41,024,414 Cash and cash equivalents, beginning of period 45,212,815 67,106,113 - Cash and cash equivalents, end of period $ 41,024,414 $ 63,439,864 $ 41,024,414 Cash paid for interestduring the period $ - $ - Cash paid for income taxesduring the period $ - $ - Supplemental disclosure with respect to cash flows (Note 12) The accompanying notes are an integral part of these consolidated financial statements. 5 ENTRÉE GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) (Expressed in United States dollars) 1.BASIS OF PRESENTATION The interim period financial statements have been prepared by the Company in conformity with generally accepted accounting principles in the United States of America. The preparation of financial data is based on accounting principles and practices consistent with those used in the preparation of annual financial statements, and in the opinion of management these financial statements contain all adjustments necessary (consisting of normally recurring adjustments) to present fairly the financial information contained therein. Certain information and footnote disclosure normally included in the financial statements prepared in conformity with generally accepted accounting principles in the United States of America have been condensed or omitted. These interim period statements should be read together with the most recent audited financial statements and the accompanying notes for the year ended December 31, 2008. The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results to be expected for the year ending December 31, Certain of the comparable figures have been reclassified to conform with the presentation in the current period. 2.NATURE OF OPERATIONS The Company was incorporated under the laws of the Province of British Columbia and continued under the laws of the Yukon Territory. On May 27, 2005, the Company changed the governing jurisdiction from the Yukon Territory to British Columbia by continuing into British Columbia under the British Columbia Business Corporation Act. The Company’s principal business activity is the exploration of mineral property interests. To date, the Company has not generated significant revenues from its operations and is considered to be in the exploration stage. All amounts are expressed in United States dollars, except for certain per share amounts denoted in Canadian dollars ("C$"). 3.SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements follow the same significant accounting principles as those outlined in the notes to the audited consolidated financial statements for the year ended December 31, 2008. In December 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 160, “Non-controlling Interest in Consolidated Financial Statement” (“SFAS 160”), which clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. It requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the non-controlling interest.It also requires disclosures, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the non-controlling interest. This consolidated financial statement will continue to be based on amounts attributable to the parent. SFAS 160 is effective for fiscal years beginning after December 31, 2008. The adoption of this standard did not have an impact on our financial position or results of operations. In
